COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-10-195-CR
 
 
JOHN EDGAR DENOO                                                          APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
             FROM
THE 43RD DISTRICT COURT OF PARKER COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant
John Edgar Denoo attempts to appeal the trial court=s
judgment adjudicating him guilty of aggravated sexual assault of a child and
sentencing him to twelve years=
confinementCthe amount of time Denoo agreed
to in his plea bargain with the State. 
The trial court=s certification states that this
Ais a
plea-bargain case, and [Denoo] has NO right of appeal@ and
that Denoo Ahas waived the right of appeal.@  See Tex. R. App. P. 25.2(a)(2).  We notified Denoo by letter that his appeal
was subject to dismissal based on the trial court=s
certification unless he filed a response showing grounds for continuing the
appeal.  See Tex. R. App. P.
25.2(d), 44.3.  Denoo filed a response,
but it fails to meet the requirements for appeal after a plea bargain set out
in rule of appellate procedure 25.2(a)(2). 
Therefore, we dismiss the appeal. 
See Tex. R. App. P. 43.2(f). 
PER
CURIAM
PANEL:  MCCOY, J.; LIVINGSTON, C.J.; and MEIER, J.     
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED:  July 22, 2010




[1]See Tex. R. App. P. 47.4.